Filed 5/10/16 P. v. Williams CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069877
         Plaintiff and Respondent,
                                                                         (Fresno Super. Ct. No. F11906697)
                   v.

LAWRENCE DEE WILLIAMS,                                                                   OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. John F. Vogt,
Judge.
          Susan P. Stone, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Barton Bowers, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Franson, J. and Peña, J.
       Defendant Lawrence Dee Williams was convicted by jury trial of failure to
register a residence (Pen. Code, § 290.011, subd. (b)).1 The trial court found true
allegations that defendant had suffered three strike convictions (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d)(1)) and had served five prior prison terms (§ 667.5, subd. (b)).
The court sentenced defendant to 25 years to life, plus five years for the five prior prison
terms. On appeal, he contends the trial court erred in imposing five prior prison term
enhancements because two of them did not constitute separate prison terms. The People
concede and we agree.
       Under section 667.5, subdivision (b), subject to certain additional qualifications
that are not at issue here, a prior prison term enhancement can be imposed “for each prior
separate prison term ….” (Italics added.) Two or more concurrent prison terms are not
“separate” prison terms for this purpose. (§ 667.5, subd. (g); People v. Burke (1980) 102
Cal. App. 3d 932, 944.)
       According to defendant’s section 969b packet, defendant began serving a prison
term in Madera County case No. 4962 on July 24, 1981. Two months later, he was
sentenced to prison in Merced County case No. 10399. Because he had not completed
his prison term in Madera County case No. 4962 at the time he received his commitment
in Merced County case No. 10399, the prison terms are not considered separate within
the meaning of section 667.5, subdivision (b). (See People v. Jones (1998) 63
Cal. App. 4th 744, 746-750; People v. Cardenas (1987) 192 Cal. App. 3d 51, 56; People v.
Burke, supra, 102 Cal.App.3d at pp. 942-944.) Accordingly, the trial court erred.
                                      DISPOSITION
       The true finding on the section 667.5, subdivision (b) allegation based on the
Merced County case No. 10399 is vacated and the one-year enhancement resulting from
that finding is stricken. As so modified, the judgment is affirmed. The trial court is

1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
instructed to amend the abstract and forward a certified copy to the Department of
Corrections and Rehabilitation.




                                            3.